Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 1 of 13




                      EXHIBIT 9
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 2 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 3 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 4 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 5 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 6 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 7 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 8 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 9 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 10 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 11 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 12 of 13
Case 20-03142-KRH   Doc 1-9 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 9 Page 13 of 13
